Name: Commission Implementing Regulation (EU) 2015/2322 of 10 December 2015 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: transport policy;  air and space transport;  organisation of transport
 Date Published: nan

 12.12.2015 EN Official Journal of the European Union L 328/67 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2322 of 10 December 2015 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance) THE EUROPEAN COMMISSION Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air passengers of the identity of the operating carrier, and repealing Article 9 of Directive 2004/36/CE (1), and in particular Article 4(2) thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 (2) established the Community list of air carriers which are subject to an operating ban within the Union, referred to in Chapter II of Regulation (EC) No 2111/2005. (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, some Member States and the European Aviation Safety Agency (EASA) communicated to the Commission information that is relevant in the context of updating that list. Relevant information was also communicated by certain third countries. On the basis of that information, the Community list should be updated. (3) The Commission informed all air carriers concerned, either directly or through the authorities responsible for their regulatory oversight, about the essential facts and considerations which would form the basis for a decision to impose on them an operating ban within the Union or to modify the conditions of an operating ban imposed on an air carrier which is included in the Community list. (4) The Commission gave the air carriers concerned the opportunity to consult the documents provided by the Member States, to submit written comments and to make an oral presentation to the Commission and to the Committee established by Council Regulation (EEC) No 3922/1991 (3) (the Air Safety Committee). (5) The Commission has updated the Air Safety Committee on the on-going joint consultations, in the framework of Regulation (EC) No 2111/2005 and Regulation (EC) No 473/2006 (4), with the competent authorities and air carriers of Botswana, the Republic of Guinea, India, Indonesia, Iran, Iraq, Kazakhstan, Lebanon, Madagascar, Mozambique, Nepal, the Philippines, Sudan, Taiwan, Thailand and Zambia. The Commission also provided information to the Air Safety Committee on the aviation safety situation in Georgia, Libya, SÃ £o TomÃ © and PrÃ ­ncipe, Tajikistan and Yemen and on the technical consultations with the Russian Federation. (6) EASA presented to the Commission and the Air Safety Committee the results of the analysis of audit reports carried out by the International Civil Aviation Organisation (ICAO) in the framework of ICAO's Universal Safety Oversight Audit Programme (USOAP). In this context, Member States were invited to prioritize ramp inspections on air carriers licensed by states in respect of which Significant Safety Concerns (SSC) have been identified by ICAO or in respect of which EASA concluded that there are significant deficiencies in the safety oversight system. In addition to the consultations undertaken by the Commission under Regulation (EC) No 2111/2005, the prioritization of ramp inspections will allow the acquisition of further information regarding the safety performance of the air carriers licensed in those states. (7) EASA also informed the Commission and the Air Safety Committee of the results of the analysis of ramp inspections carried out under the Safety Assessment of Foreign Aircraft programme (SAFA) in accordance with Commission Regulation (EU) No 965/2012 (5). (8) In addition, EASA informed the Commission and the Air Safety Committee about the technical assistance projects carried out in states affected by measures or monitoring under Regulation (EC) No 2111/2005. It provided information on the plans and requests for further technical assistance and cooperation to improve the administrative and technical capability of civil aviation authorities, with a view to helping resolve any non-compliance with applicable international civil aviation standards. In this context, Member States were invited to respond to such requests on a bilateral basis, in coordination with the Commission and EASA. In this regard, the Commission underlined the usefulness of providing information to the international aviation community, particularly through ICAO's Safety Collaborative Assistance Network (SCAN) database, on technical assistance provided by the Union and its Member States to improve aviation safety around the world. (9) Eurocontrol provided the Commission and the Air Safety Committee with an update on the status of the SAFA alarming function and on the current statistics for alert messages for banned air carriers. Union air carriers (10) Following the analysis by EASA of information resulting from ramp inspections carried out on aircraft of Union air carriers or from standardisation inspections carried out by EASA, as well as specific inspections and audits carried out by national aviation authorities, several Member States have taken certain enforcement measures and informed the Commission and the Air Safety Committee about those measures. Malta informed the Commission and the Air Safety Committee about certain actions it had taken with regard to a number of Maltese air carriers and Estonia reported on the situation of the air carrier AS Avies. Prior to the meeting of the Air Safety Committee, Greece provided information about certain actions it had taken with regard to a number of Greek air carriers. (11) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance by Union air carriers with the appropriate safety standards, Member States reiterated their readiness to act as necessary. Air carriers from Botswana (12) The Civil Aviation Authority of Botswana (CAAB) provided information on the progress of the resolution of the SSCs and other ICAO findings in a letter of 27 August 2015. The CAAB demonstrated that it has made further progress with respect to the implementation of international safety standards. The CAAB is engaged with the ICAO Regional Office to receive further assistance in the resolution of the SSCs and other findings. The CAAB has invited ICAO to perform an ICAO Coordinated Validation Mission (ICVM) before the end of 2015 in order to verify the resolution of the SSCs. (13) The improved implementation of international safety standards and the available safety information do not support a decision to impose a ban or operational restrictions on air carriers certified in Botswana. However, the Commission considers that the situation should continue to be closely monitored. (14) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that there are at this stage no grounds for amending the Community list of air carriers which are subject to an operating ban within the Union by including air carriers from Botswana. Air carriers from the Republic of Guinea (15) As agreed in the technical meeting with the Commission, held in Brussels in January 2013, the competent authorities of the Republic of Guinea, the Direction nationale de l'aviation civile (DNAC), have regularly provided the Commission with information on the on-going implementation of the Corrective Action Plan, which was approved by ICAO in December 2012, as well as on all the activities linked to it. (16) The latest progress report submitted by the DNAC, received by the Commission on 10 August 2015, sets out the most recent activities and developments regarding the implementation of the Corrective Action Plan, which currently concentrate on the status of the certification process of the air carriers and the registration of aircraft. All previously existing Air Operator Certificates (AOCs) were suspended at the end of March 2013. The full ICAO-compliant (5-phase) certification of the air carriers Eagle Air and PROBIZ GuinÃ ©e has been concluded and those air carriers obtained their AOCs respectively on 10 April 2015 (AOC no. 1/DNAC/2015) and 4 August 2015 (AOC no. 2/DNAC/2015). Four other air carriers, namely Konair, Sahel Aviation GuinÃ ©e, Fly Nimba Airlines and Ijet Aviation, also initiated the certification process. (17) The registration of aircraft has progressed and DNAC reported that five new aircraft have been added to the aircraft registry. (18) The gradual implementation of the Corrective Action Plan, in accordance with what was approved by ICAO in December 2012, and the available safety information do not justify, at present, a decision to impose a ban or operational restrictions on air carriers certified in the Republic of Guinea. However, the situation should continue to be closely monitored. (19) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that there are at this stage no grounds for amending the Community list of air carriers which are subject to an operating ban within the Union by including air carriers from the Republic of Guinea. (20) Should any relevant safety information indicate that there are imminent safety risks as a consequence of lack of compliance with international safety standards, the Commission may be forced to take action in accordance with Regulation (EC) No 2111/2005. Air carriers from India (21) On 20 October 2015, technical consultations were held between the Commission, EASA, Member States and representatives from the Directorate General of Civil Aviation of India (Indian DGCA) and the air carrier Air India. The Indian DGCA provided details with respect to ongoing sustainability measures that it has implemented with respect to its safety oversight capability. The technical consultations were also used as an opportunity to discuss with the Indian DGCA the interaction of Indian air carriers with the SAFA programme. (22) These consultations made clear that, even though certain measures have been implemented by the Indian DGCA to ascertain the sustainability of the improvements in aviation safety taken so far, a need for further action in various areas has been identified. On the other hand, the Indian DGCA is making use of the SAFA database to monitor the performance of Indian air carriers under the SAFA programme. That is evident inter alia from the fact that the Indian DGCA reported that in June 2015 it had met with Air India to discuss the processes in place within Air India pertaining to how Air India manages its performance under the SAFA programme. (23) Air India provided an overview of its safety management system, a summary of SAFA statistical information by fleet, examples of its safety management programme communication strategy and details of the SAFA process it has deployed for continuous improvement. (24) In letters dated 29 October 2015, as a follow-up to the technical consultations, the Commission reiterated to the Indian DGCA a number of messages, including that the SAFA performance of Indian air carriers should be monitored more carefully. The Commission also indicated to Air India that progress as regards SAFA process management must be demonstrated through its performance under the SAFA programme. Both the Indian DGCA and Air India were made aware of the responsibility EASA has pursuant to Commission Regulation (EU) No 452/2014 (6) (Part TCO) to conduct safety assessments of third country operators and that performance under the SAFA programme is one of the key elements which EASA takes into account when conducting those assessments. (25) The Commission took note of the information provided by the Indian DGCA and Air India. It was assessed that, on this occasion, no ban or operational restrictions on air carriers certified in India are necessary, but that further technical consultations remain necessary in order to ensure that safety-related matters can be discussed on an ongoing basis. (26) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that there are at this stage no grounds for amending the Community list of air carriers which are subject to an operating ban within the Union by including air carriers from India. (27) The Commission intends to continue its official consultations with the Indian DGCA, pursuant to the provisions laid down in Article 3(2) of Regulation (EC) No 473/2006. (28) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on Indian air carriers pursuant to Regulation (EU) No 965/2012. Air carriers from Indonesia (29) Consultations with the competent authorities of Indonesia, the Directorate General of Civil Aviation of Indonesia (Indonesian DGCA), continue with the aim of monitoring the progress of the Indonesian DGCA in ensuring that the safety oversight of all air carriers certified in Indonesia is brought in compliance with international safety standards. Following the ICAO audit of May 2014, the Indonesian DGCA has finalised the Corrective Action Plan and is in the process of completing the corrective actions set out therein. At the request of the Indonesian DGCA, a technical meeting was organised on 29 October between the Commission, EASA, certain Member States and the Indonesian DGCA, as well as the air carriers Citilink, Lion Air and Batik Air. This meeting made clear that the necessary corrective actions to rectify the findings from previous audits are being prepared, but those actions are still only in varying stages of implementation. The main weakness that was identified is the conduct of inspections on air carriers and aircraft. The procedures to perform this work are in place, but they are not always followed in practice. The number of findings during inspections remains low and the reporting of findings to the companies that are inspected does not always take place in accordance with the applicable procedures. Adequate procedures for the follow-up of findings are missing and the actual follow-up of findings remains weak and deadlines are not respected, nor are they always enforced. The Indonesian DGCA has to deal with around 59 AOCs and a number of these air carriers are growing at a very high pace. It is essential that the Indonesian DGCA keeps up with these developments. (30) The air carrier Citilink provided a presentation on the development of the company and management of safety within the company. The growth of the company continues with around eight new aircraft per year while the systems and procedures seem to gradually stabilize. The flight data analysis has improved and the company is aware of operational hazards. The safety management system has been established but needs to mature further, including with regard to the low reporting rate of incidents and occurrences. (31) Lion Air and Batik Air presented together, as both are members of the same Lion Air Group. The growth of these two airlines remains considerable, each are scheduled to receive around 10 new aircraft in 2016 and comparable numbers of aircraft in the following years. The main challenges for those air carriers are the recruitment and training of enough personnel in all areas. Both air carriers presented plans for the training of flight crews and for the recruitment and training of other personnel. The minimum qualification requirements for newly recruited pilots and the requirements to be promoted to captain with Lion Air are comparatively low, in relation to the often challenging operating environment. As a consequence, and due to the fast growth of the air carrier, there are a high number of relatively inexperienced pilots in Lion Air. This might be related to high numbers of un-stabilized approaches and a high risk of landing incidents (hard landings, runway excursions). An example of this is the runway excursion the air carrier Batik Air experienced on 6 November 2015. With respect to this specific incident, the Indonesian DGCA and the air carrier Batik Air have taken immediate actions to adequately investigate the incident and to take mitigating measures. Furthermore, the flight data monitoring system has improved and is leading to meaningful results and improvements in safety. The safety management system seems to be well developed and, recently, the reporting of incidents and occurrences has started to improve as well, although the actual implementation and identification of hazards needs to mature further. From the meeting it became clear that threats for Lion Air and Batik Air are the rapid growth and the relative inexperience of flight crews. (32) The Indonesian DGCA was invited for a hearing before the Air Safety Committee on 25 November 2015. The Indonesian DGCA reiterated the points that were presented during the technical meeting of 29 October 2015. These included the continuous surveillance programme and the findings management system. The results were shown of the surveillance activities on the four Indonesian air carriers which are currently exempted from the general ban on Indonesian air carriers, as well as on the three air carriers present at the hearing. The Indonesian DGCA also presented on the development of the safety risk management system. The Indonesian DGCA invited the Commission for an on-site verification visit. Such a mission will bring the opportunity to review the progress and to determine the level of actual implementation of international safety standards at the authority and the air carriers. (33) The air carriers Citilink, Lion Air and Batik Air made presentations on their development and their implementation of safety management, largely in line with their presentation during the technical meeting of 29 October. (34) In a letter of 22 October 2015, the Indonesian DGCA informed the Commission that two new air carriers had been certified since the last update, namely AOC No 135-054 had been issued to Alda Trans Papua and AOC No 135-059 had been issued to Weststar Aviation Indonesia. However, the Indonesian DGCA did not provide evidence that the safety oversight of those air carriers is ensured in compliance with international safety standards. In that same letter, the Indonesian DGCA informed the Commission that the AOC of the air carriers Pacific Royale Airways (AOC 121-045), Air Maleo (AOC 121-041, domestic cargo operations only), Manunggal Air Service (AOC 121-020), Nusantara Buana Air (AOC 135-041), Survai Udara Penas (Persero, AOC 135-006) and Asconusa Air Transport (AOC 135-022) had been revoked. (35) Although progress can be noted since the ICAO audit of May 2014 and even since the technical meeting in October, the verification of the improvements is a prerequisite to obtain the necessary safety confidence to consider a further relaxation of the operating ban towards Indonesian air carriers. Therefore, an EU on-site assessment visit is to be organised in 2016 in order to collect necessary information. At this moment, however, there is not enough evidence to support a decision with respect to further alleviations of the operating ban to air carriers from Indonesia, including with regard to Citilink, Lion Air and Batik Air. (36) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that the Community list of air carriers which are subject to an operating ban within the Union should be amended to include Alda Trans Papua and Weststar Aviation in Annex A to Regulation (EC) No 474/2006. Pacific Royale Airways, Manunggal Air Service, Nusantara Buana Air, Survai Udara Penas and Asconusa Air Transport should be removed from Annex A to Regulation (EC) No 474/2006. Air carriers from Iran (37) The air carrier Iran Air, certified by the Civil Aviation Organisation of the Islamic Republic of Iran (CAOIRI), was included in Annex B to Regulation (EC) No 474/2006 on 30 March 2010. After an on-site assessment visit, the operational restrictions to the fleet of Iran Air were further specified on 5 July 2010. (38) Iran Air has approached the Commission with information on its current fleet, supported by relevant documentation. It requested to exclude all aircraft of type A320 from the operating restrictions, in order for Iran Air to operate also its newer aircraft of type A320 within the Union. According to the information provided by Iran Air, the average age of the A320 fleet of Iran Air is lower than the average age of the aircraft that are allowed to operate within the Union. Iran Air also claims that the aircraft can be operated reliably. However, as it has not been possible to verify the evidence provided, it is on the basis of the current information available to the Commission not possible to add new aircraft to the list of aircraft which Iran Air can operate into the Union. (39) According to the AOC of Iran Air, the number of aircraft of the types that are allowed to operate within the Union has decreased. The list of exempted aircraft included in Annex B to Regulation (EC) No 474/2006 should therefore be amended accordingly. (40) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that the Community list of air carriers which are subject to an operating ban within the Union should be amended to reflect the current fleet of aircraft of Iran Air in Annex B to Regulation (EC) No 474/2006. Air carriers from Iraq (41) EASA wrote to the Iraqi Civil Aviation Authority (ICAA) on four separate occasions from 13 June 2014 to 16 March 2015, with respect to safety concerns relating to the performance of Iraqi Airways under the SAFA programme. With respect to those concerns, SAFA data reflects evidence of a lack of sufficient root cause analysis by Iraqi Airways. (42) Iraqi Airways applied to EASA for a Third Country Operator (TCO) authorisation on 20 August 2014. EASA assessed Iraqi Airways' TCO application in accordance with the requirements of Part TCO. (43) EASA, in conducting its TCO authorisation safety assessment of Iraqi Airways, raised fundamental concerns regarding the lack of ability by Iraqi Airways to respond to safety concerns that had been raised and to submit safety related documentation in a timely manner. EASA therefore concluded that further assessment would not result in the issue of an authorisation to Iraqi Airways and that therefore it did not meet the applicable requirements of Commission Regulation (EU) No 452/2014. Consequently, on 16 July 2015, EASA rejected on the clear safety grounds as described above the TCO application of Iraqi Airways. (44) On 28 September 2015, the Commission wrote to the ICAA. The letter constituted the opening of official consultations with the authorities that have regulatory oversight over the air carriers certified in Iraq, pursuant to the provisions laid down in Article 3(2) of Regulation (EC) No 473/2006. In this letter, the Commission explained that the basis for the opening of these official consultations related to the safety performance of Iraqi Airways under the SAFA programme as well as to the negative decision made by EASA in respect to Iraqi Airways' application for a TCO Authorisation. (45) On 27 October 2015 the Commission wrote to the ICAA and Iraqi Airways, to inform both parties that the case of Iraqi Airways had been placed on the agenda of the 24 to 26 November 2015 meeting of the Air Safety Committee and that both the ICAA and Iraqi Airways would be given the opportunity of being heard before the Air Safety Committee in accordance with Regulation (EC) No 2111/2005. (46) On 3 November 2015 a video conference call took place between the Commission, EASA, Member States and representatives from both the ICAA and Iraqi Airways. During that video conference call, the ICAA presented an overview of its functions, including the basic principles of its conduct of safety oversight. Other information provided by the ICAA included an overview of the oversight it applies to Iraqi Airways as well as how the ICAA follows up on information relating to the SAFA programme. Iraqi Airways presentation during that call provided amongst other elements included an only very general overview of information relating to its safety and quality management system and other safety related processes. (47) The ICAA and Iraqi Airways were heard by the Air Safety Committee on 25 November 2015. Amongst other elements, the ICAA reported that it has oversight responsibility for seven AOC holders, including Iraqi Airways. The ICAA also provided a summary of planned actions in order to strengthen its capabilities. EASA provided information on the safety concerns which underpinned its negative TCO decision. (48) Iraqi Airways presented various elements, including information pertaining to its SAFA analysis and follow up. The presentation did not provide sufficient evidence of the detailed functioning of Iraqi Airways safety and quality management system. The information provided by Iraqi Airways was not sufficient in nature to fully address the safety concerns from which the negative decision by EASA to refuse the TCO authorisation of Iraqi Airways emanated. (49) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that the Community list of air carriers which are subject to an operating ban within the Union should be amended to include the air carrier Iraqi Airways in Annex A to Regulation (EC) No 474/2006 (50) As this inclusion is a direct consequence of the TCO authorisation negative decision by EASA, the Commission intends to reconsider that inclusion, if and when EASA informs the Commission that it deems that the conditions have been fulfilled for EASA to make a positive decision under Part-TCO with regard to Iraqi Airways. Air carriers from Kazakhstan (51) Since July 2009, all air carriers certified in Kazakhstan, except one, are subject to a full operating ban, mainly due to the inability of the authority responsible for the safety oversight of air carriers certified in Kazakhstan (the Civil Aviation Committee of Kazakhstan; (CAC) to implement and enforce applicable international safety standards. A partial exception was made for the air carrier Air Astana. Air Astana was included in Annex B to Regulation (EC) No 474/2006 and was allowed to operate into the Union with part of its fleet, and limited to its level of operations at that time. (52) In 2014, following improved SAFA records, Air Astana was allowed to increase the level of operations into the Union, but only with the type of aircraft that it had been permitted to operate into the Union since 2009. (53) Air Astana was recertified by the CAC in April 2015 and under the Operational Safety Audit (IOSA) of the International Air Transport Association (IATA) in May 2015. The air carrier provides regular updates on its flight operations, training and maintenance activities to the Commission. The audit of Air Astana performed by EASA in October 2015 in the framework of Part TCO, revealed no evidence of non-compliances with international standards. Air Astana was found to be well-staffed and effectively managed by a competent international management team, paired with local personnel. The organisation developed a strong and credible safety culture. The EASA audit team therefore recommended Air Astana for a TCO authorisation without findings. (54) For the purpose of providing updated information on the safety oversight activities in Kazakhstan, the CAC was invited to be heard at the meeting of the Air Safety Committee on 24 November 2015. It indicated that a number of actions are under way to address the deficiencies raised by ICAO in 2014 under the ICVM, including the SSC in the field of air operations. Those actions include the establishment of a training programme for aviation safety inspectors and improvement of the procedures relating to the certification of air operators and of the issuance of specific approvals. With regard to the SSC, the CAC indicated that its resolution is not expected before the end of 2015, at the very earliest. Furthermore, in November 2015 the competent authorities of Kazakhstan signed a Memorandum of Understanding with a consulting service provider, with a view to raising the level of effective implementation of the relevant safety standards in Kazakhstan. The CAC also indicated that, in 2015, a total of 12 operators under their oversight were recertified and that 5 AOCs were revoked. While these are positive developments, important uncertainty remains in relation to the level of compliance of air operator certification and approvals processes, as well as to the effectiveness of the regulatory measures implemented to respond to the SSC. (55) Air Astana was also invited to be heard at the meeting of the Air Safety Committee on 24 November 2015. Air Astana provided evidence that it has established a stable and effective safety management process to address safety hazards, perform root cause analysis and promote a safety culture within its organisation. The air carrier has demonstrated ability to manage changes in the scope and the volume of its activities in a safe and efficient manner. Moreover, Air Astana has ensured that the oversight of its fleet is performed in accordance with the applicable international safety standards. (56) The air carrier SCAT JSC, certified in Kazakhstan, requested to be heard by the Air Safety Committee, which took place on 24 November 2015. The air carrier has successfully completed an IOSA certification. According to the information provided by SCAT JSC, several of its aircraft of type Boeing B-737 and B-757 are registered in Lithuania. While the Commission acknowledges the progress achieved by SCAT JSC, the air carrier failed to provide evidence that its flight operations, as well as the continuing airworthiness and maintenance of its aircraft, are being performed in compliance with the applicable safety standards. (57) On the basis of the information available to the Commission, including as provided during the hearing of 24 November 2015, it is concluded that the project for regulatory reform in Kazakhstan in the field of civil aviation is slowly progressing. However, as proof of more in-depth progress, the outstanding SSC in the field of air operations should be resolved before a substantial relaxation of the restrictions as they currently apply to air carriers under the CAC's oversight, other than Air Astana, could be considered. (58) On the basis of the information available to the Commission, the positive results of the TCO audit of Air Astana and its explanations given during the hearing before the Air Safety Committee, it is considered that the conditions for maintaining a partial ban on Air Astana are no longer present. (59) With regard to SCAT JSC, the Commission intends to examine this case further, in order to ensure that any future potential relaxation of the operating ban on SCAT JSC will not pose safety risks for operations into the Union. (60) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that the Community list of air carriers which are subject to an operating ban within the Union should be amended to remove Air Astana from Annex B to Regulation (EC) No 474/2006. (61) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of Air Astana pursuant to Regulation (EU) No 965/2012. Air carriers from Lebanon (62) Consultations with the competent authorities of Lebanon, the Lebanese Civil Aviation Authority (Lebanese CAA), continue with the aim of confirming that Lebanon is implementing the corrective action plan that was developed in response to the findings and the SSC based on the ICVM of December 2012. (63) On 4 November 2015, representatives from the Lebanese CAA and the air carriers Middle East Airlines and Wings of Lebanon attended a technical meeting in Brussels with the Commission and EASA, to provide an update on the progress that is being made by the Lebanese CAA, mainly on the resolution of the SSC, on the establishment of a Civil Aviation Authority Board and on the separation of safety oversight functions from service provision functions that are currently both within the Lebanese CAA. (64) The Lebanese CAA had provided additional information to ICAO with respect to the SSC and presented this information during the technical meeting. The Lebanese CAA recently invited ICAO to verify the corrective actions, but this has yet to take place. It was mentioned that its Flight Safety Directorate, the directorate responsible for certification and oversight of air carriers, has a more independent position within the Lebanese CAA, although this was not supported by clear evidence during the technical meeting. (65) The air carrier Middle East Airlines gave a presentation on its operations and safety management and the air carrier appeared to be in control of its processes in the safety-critical domains of flight operations, crew training, airworthiness management and quality and safety management. EASA provided information on the fact that a recent meeting with Middle East Airlines in the framework of its application for a TCO authorisation had yielded positive results. The air carrier regularly organises audits by third parties in order to mitigate the lack of safety oversight by its own authority and to improve the implementation of international safety standards further. (66) The air carrier Wings of Lebanon presented its operation with only one aircraft and the safety processes it has in place. Recently, the main post holders of this air carrier were replaced, which led to an improvement in the operational procedures within the air carrier and gave a good start to the development of a safety management system. (67) The improvements to the safety oversight system, incremental as they are, combined with the mitigating measures taken by Middle East Airlines and the available safety information, do not justify, at this stage, a decision to impose a ban or operational restrictions on air carriers certified in Lebanon. However, in order to monitor the situation closely, consultations with the Lebanese authorities are to continue in accordance with Article 3(2) of Regulation (EC) No 473/2006. (68) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is assessed that at this stage there are no grounds for amending the Community list of air carriers which are subject to an operating ban within the Union by including air carriers from Lebanon. (69) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be obliged to take further action in accordance with Regulation (EC) No 2111/2005. Air carriers from Madagascar (70) The Commission has continued consultations with the Civil Aviation Authority of Madagascar, Aviation Civile de Madagascar (ACM). Upon request of ACM a meeting took place in Brussels on 2 October 2015 between on the one hand the Commission, EASA and a Member State and on the other hand the ACM and the air carrier Air Madagascar. (71) During that meeting ACM and Air Madagascar provided information on the progress made by both organisations with regard to their respective corrective and preventive action plans they implemented to address the safety deficiencies mentioned in recitals 66 to 74 of Implementing Regulation (EU) No 390/2011. Both ACM and Air Madagascar consider that those safety deficiencies have been adequately addressed; ACM requested a re-assessment of the operational restrictions imposed on Air Madagascar. (72) The progress reported by ACM in the rectification of the deficiencies identified by ICAO as well as the information provided by ACM and the air carrier Air Madagascar concerning their respective corrective and preventive actions plans were noted by the Commission. While recognising the progress achieved by ACM and the air carrier Air Madagascar, and even considering the expected further progress, the conditions for a relaxation of the current partial ban on Air Madagascar have not been met, however. Verification of the actual implementation of international safety standards remains necessary. The ACM needs to consolidate its experience with regard to the new processes it has implemented. In this respect, a Union on-site assessment visit to Madagascar can be contemplated for the first quarter of 2016. In addition, currently, there is not enough supporting evidence to warrant any relaxation of the operational restrictions on air carriers from Madagascar. (73) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that at this stage there are no grounds for amending the Community list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Madagascar. Air carriers from Mozambique (74) The Union assessment mission, which took place in April 2015, allowed the Commission to conclude that, while the competent civil aviation authorities in Mozambique, the Instituto de AviaÃ §Ã £o Civil de MoÃ §ambique (IACM) demonstrated significant progress in the implementation of international safety standards, important deficiencies in the safety oversight system in Mozambique remained. It was therefore decided that the Commission, supported by EASA, would provide technical assistance to IACM, with a view to helping resolve the remaining deficiencies and conclude the internal capacity building process necessary to reach the required sustainability. (75) A long-duration technical assistance project was initiated on 12 October 2015 and will run until early June 2016. The first phase of the project has produced some initial results. A thorough review of the legal framework and the applicable aviation regulations has led to the identification of corrections and improvements for later adoption. The principles and structure of a number of acts of Union law on civil aviation are being considered for adaptation to the specificities of the Mozambique aviation system. A focused effort is being deployed to systematically address all the open ICAO USOAP protocol findings, with a view to significantly improve the effective implementation ratio. A round of contacts with all the existing air carriers took place and a review of their certification status was conducted. A number of cooperation protocols are being considered in order to reinforce some of the most vulnerable areas of IACM. The identification of all IACM internal procedures and processes that require a significant overhaul has been launched. (76) A short-duration technical assistance project was initiated on 14 September 2015 and ended on 13 November 2015. It provided on-the-job training and guidance on aerodrome certification and surveillance focusing, in particular, on the new Nacala international airport and the existing Beira international airport. (77) Nevertheless, the ability of IACM to oversee the civil aviation activities in Mozambique is at this stage not yet at a sufficient level according to international safety standards. There is therefore insufficient evidence to justify a decision on a relaxation of the operating ban of all air carriers certified in Mozambique. (78) According to a list provided by IACM on 5 November 2015, three new air carriers have been certified in Mozambique, namely Ambassador Lda (AOC MOZ-21), Everett Aviation Lda (AOC MOZ-18) and Inaer Aviation Mozambique Lda (AOC MOZ-19). However, IACM was not able to provide evidence that the safety oversight of those air carriers is ensured in compliance with international safety standards. Through that same list, IACM informed the Commission that the AOCs of the air carriers Aero-ServiÃ §os Sarl (AOC MOZ-08), EmÃ ­lio Air Charter Lda (AOC MOZ-05) and Unique Air Charter Lda (AOC MOZ-13), previously suspended during the recertification process had now been revoked, due to their failure in completing that process. (79) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that the Community list of air carriers which are subject to an operating ban within the Union should be amended to include the air carriers Ambassador Lda, Everett Aviation Lda and Inaer Aviation Mozambique Lda. in Annex A to Regulation (EC) No 474/2006 and to remove the air carriers Aero-ServiÃ §os Sarl, EmÃ ­lio Air Charter Lda and Unique Air Charter Lda from Annex A to Regulation (EC) No 474/2006. Air carriers from Nepal (80) The Commission has continued consultations with the Civil Aviation Authority of Nepal (CAAN), to establish the CAAN's capabilities to sufficiently implement and enforce the relevant international safety standards. (81) The Commission and EASA visited the CAAN from 5 to 9 October 2015. The purpose of the on-site visit was for EASA to provide technical assistance in the form of an assessment of the progress made by the CAAN in relation to the ICAO audit findings and to revise the roadmap to include and provide recommendations for the closure of the remaining issues. The Commission participated in this on-site visit to review the progress made by the CAAN relating to the deficiencies leading to the ban on Nepalese air carriers imposed in December 2013. (82) The on-site visit confirmed that the CAAN has made progress with the implementation of international safety standards. According to ICAO, the corrective action plan drafted by the CAAN fully addresses the findings, including the findings that led to the ICAO SSC. However, the implementation of the actions could not be verified during the on-site visit. The SSC relating to air operations is still in place. The CAAN foresees an ICAO Regional Office Safety Team mission in December 2015 to have an initial assessment of the implementation of the corrective actions, with a view to a possible ICVM in the first quarter of 2016. During this ICVM, the effective implementation of the corrective actions is to be verified by ICAO. The CAAN applies a regular audit programme on all air carriers and other service providers under its oversight. However, the inspection programme needs to be developed further. (83) During a meeting with the Nepalese Minister of Tourism, Culture and Civil Aviation, it was emphasized that full empowerment of the CAAN to function independently from the political level in its safety-related functions, and to be sufficiently staffed with qualified personnel are necessary elements in the improvement of the aviation oversight system in Nepal. The Minister informed that further amendments to the Nepalese Civil Aviation Act are under preparation in order to address the institutional issues and the independence of the safety oversight function from the service providers and that the CAAN is fully supported with respect to the resolution of all findings. (84) On 7 and 8 October 2015, the air carriers Buddha Air, Yeti Airlines, Tara Air and Nepal Airlines Corporation, registered in Nepal, were visited by the Commission and EASA in order to perform a review of the developments since the previous visit in February 2014. All four air carriers have been recertified in accordance with the five-phase approach and regular oversight is being performed by the CAAN. The development of the safety management systems and safety culture within those air carriers is various stages of maturity and although some of them are clearly further advanced than others, none of the air carriers are currently fulfilling the applicable international safety standards. (85) The CAAN also provided information that two new air carriers had been certified. Saurya Airlines had been issued an AOC with number 083/2014 on 13 November 2014 and Himalaya Airlines had been issued an AOC with number 084/2015 on 09 March 2015. However, the CAAN was not able to provide evidence that the safety oversight of those air carriers is ensured in compliance with international safety standards. (86) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that the Community list of air carriers which are subject to an operating ban within the Union should be amended to include Saurya Airlines and Himalaya Airlines in Annex A to Regulation (EC) No 474/2006. Air carriers from the Philippines (87) The Commission, EASA and the Member States have closely monitored the safety performance of air carriers certified in the Philippines and operating within the Union, including through prioritisation of the ramp inspections to be carried out on Philippine air carriers in accordance with Regulation (EU) No 965/2012. (88) Prior to the Air Safety Committee meeting the Civil Aviation Authority of the Philippines (CAAP) provided the Commission with certain technical information pertaining to its safety oversight of air carriers certified in the Philippines. The information provided included that there are currently 38 active AOC holders in the Philippines. The CAAP management team that had until now contributed to the positive improvements within Philippines Civil Aviation remains in place and committed to its programme of continuous improvement. Additionally, the information provided by CAAP and analysis of available accident and incident information does not indicate that there are worrying trends relating to Philippine certified air carriers. (89) Philippine Airlines, Air Philippines' Corporation and Cebu Pacific Air have all been the subject of SAFA ramp inspections in the recent past. The reports indicate that there are no adverse trends related to these SAFA ramp inspections. (90) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that there are at this stage no grounds for amending the Community list of air carriers which are subject to an operating ban within the Union by including air carriers from the Philippines. (91) Member States are to continue to verify effective compliance with the international safety standards by the air carriers from the Philippines, through the prioritisation of ramp inspections in accordance with Regulation (EU) No 965/2012. Air carriers from the Russian Federation (92) The Commission, EASA and the Member States have continued to closely monitor the safety performance of air carriers certified in the Russian Federation and operating within the Union, including through prioritisation of the ramp inspections to be carried out on certain Russian air carriers in accordance with Regulation (EU) No 965/2012. (93) On 23 October 2015, the Commission, assisted by EASA and a Member State, met with representatives of the Russian Federal Air Transport Agency (FATA). The purpose of this meeting was to review the safety performance of Russian air carriers on the basis of SAFA ramp inspections reports for the period between 20 September 2014 and 19 October 2015 and to identify cases which deserve special attention. (94) During the meeting, the Commission pointed to the lack of a proper root cause analysis by some operators with a SAFA ratio of 2 or higher. FATA stated that findings raised during SAFA checks are being regularly analysed and that the effectiveness of operators' corrective action is continuously monitored. FATA committed to follow up on those cases where non-compliances had not yet been properly rectified and to provide the Commission with updates on the status of those cases. In addition, FATA provided an update on the latest cases of suspension and revocation of AOCs of air carriers subject to its oversight. (95) Based on the available information, it was concluded that a hearing before the Air Safety Committee of the Russian aviation authorities or of air carriers certified in the Russian Federation was not necessary. However, it was agreed that the regular safety expert meetings between the Commission and the Russian authorities, at least once before each meeting of the Air Safety Committee, is to be continued. (96) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that there are at this stage no grounds for amending the Community list of air carriers which are subject to an operating ban within the Union by including air carriers from the Russian Federation. (97) Member States are to continue to verify effective compliance with the international safety standards by the air carriers from the Russian Federation, through the prioritisation of ramp inspections in accordance with Regulation (EU) No 965/2012. (98) Should those inspections point to an imminent safety risk as a consequence of non-compliance with the relevant safety standards, the Commission may be obliged to take action against air carriers from the Russian Federation in accordance with Regulation (EC) No 2111/2005. Air carriers from Sudan (99) The Sudan Civil Aviation Authority (SCAA) has maintained regular contacts with the Commission, in particular with regard to the assessment of air carriers registered in Sudan. The oversight activities of the SCAA have improved with respect to a number of air carriers. Although the SCAA had confirmed its readiness to receive an on-site assessment visit in October 2015, it subsequently requested the visit to be postponed to 2016, in order for the SCAA and the air carriers to have more time to implement international safety standards. (100) A Union safety assessment mission is to be carried out in order to identify whether the international safety standards are met by the SCAA and the air carriers certified in Sudan. (101) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that there are at this stage no grounds for amending the Community list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Sudan. Air carriers from Taiwan (102) Having regard to the two fatal accidents experienced by the air carrier TransAsia Airways (TNA) in the last 18 months, the Commission entered into formal consultations with the Civil Aviation Authority of Taiwan (CAA) pursuant to the provisions laid out in Article 3(2) of Commission Regulation (EC) No 473/2006. CAA and the air carrier TNA were, in this context, invited to a technical meeting in Brussels on 19 October 2015 with the Commission and EASA in order to discuss the safety oversight system put in place by CAA, as well as the safety performance of TNA. (103) During that meeting, CAA notified that its safety oversight system is built on ICAO standards and recommended practices and explained, by making reference to the 8 ICAO critical elements, how it discharges its safety oversight responsibilities. The CAA provided in more detail the actions launched after the incidents and accidents involving the air carrier TNA during the last two years. In accordance with the Taiwan regulations CAA also froze the level of the air operations conducted by the air carrier TNA for a period of one year from the date of the second accident. Finally, CAA underlined its commitment to implement ICAO Annex 19 and announced that it will conduct a Safety Management System (SMS) assessment on all air carriers certified in Taiwan by the end of 2017. (104) During that same meeting, the air carrier TNA informed the Commission that after the fatal accidents of 2014 and 2015 it developed and implemented a Flight Safety Enhancement Action Plan covering the following areas: corporate culture enhancement, organisation engineering, SMS implementation, training and measurement. It reported that significant changes were made during 2015 in the organisation of the air carrier, including the arrival of new people in the top management of the air carrier, the set-up of a quality assurance department, the establishment of a flight safety committee for safety policy-making and promotion and the renewal of the fleet, so that the average age of the fleet would be four years in 2016. Specific actions were also undertaken to improve the training of the flight crews. In addition to the oversight activities conducted by CAA, assessment visits were carried out in 2015 by ATR and the Flight Safety Foundation with the assistance of Airbus and Bureau Veritas. Both on-site assessment visits led to a series of recommendations which were addressed by a corrective action plan subsequently developed by the air carrier TNA. (105) At the end of the meeting CAA concluded by reiterating that all aspects of the aviation sector in Taiwan are in line with the international standards laid down by ICAO and committed to continue to closely monitor the safety performance of the air carrier TNA and the implementation of the corrective and preventive actions plans. (106) On the basis of the information available to the Commission, it was assessed that it was not necessary that CAA and the air carrier TNA appear before the Air Safety Committee and that no operating ban on air carriers from Taiwan is necessary. However, CAA and the air carrier TNA agreed to further technical consultations in order to allow the Commission to follow the implementation of the respective corrective and preventive action plans and to allow that safety-related matters can be discussed on an ongoing basis. (107) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that there are at this stage no grounds for amending the Community list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Taiwan. (108) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Taiwan pursuant to Regulation (EU) No 965/2012. Air carriers from Thailand (109) By letter of 14 October 2015, the Civil Aviation Authority of Thailand (CAA of Thailand) provided information to the Commission on the progress of the implementation of the corrective actions addressing the ICAO SSC and other findings made by ICAO and the Federal Aviation Administration. It was noted that the government in Thailand managed to reorganise the former Directorate of Civil Aviation into an autonomous CAA of Thailand in a matter of months. The CAA of Thailand has recruited new technical specialists and additional inspection personnel and is in the process of further strengthening its workforce. (110) From 9 to 12 November 2015, EASA performed a visit to Thailand, including to the CAA of Thailand, to review the non-compliances identified by ICAO, in the light of the TCO applications by two Thai air carriers. The observations made by EASA are consistent with the ICAO findings. EASA encountered a relatively weak and overloaded CAA of Thailand, but also noticed encouraging developments. Further developments need political backing and sufficient and realistic time in order to implement corrective actions in a sustainable manner. (111) At the request of the government of Thailand, a technical meeting was organised on 23 November 2015, attended by the Commission, EASA, high-ranking officials from the Thai government, officials from the CAA of Thailand and representatives from the air carrier Thai Airways International. The information provided during that meeting on the improvements to the Thai civil aviation system was also deemed significant for the Air Safety Committee. (112) Therefore, the Thai delegation was invited to a hearing before the Air Safety Committee on 25 November. The CAA of Thailand presented the organisational improvements and the short, medium and long-term action plans that should rectify the ICAO findings and resolve the SSC. With regard to timelines, the CAA of Thailand explained that it is deemed more important to deliver a high quality aviation safety system than to set deadlines that would be unrealistic to meet. The CAA of Thailand intends to implement European aviation safety regulations and is entering into contracts with EASA and other European partners for support of this implementation. Thai Airways presented on the development of the air carrier and the implementation of international safety standards and safety management in its operations. (113) Although the effective implementation of international safety standards is at a low level, as shown by the results from the February 2015 ICAO audit, the government and the CAA of Thailand show a clear commitment to improve the safety oversight system in Thailand and have provided evidence that in a short timeframe already relevant progress was achieved. Moreover, the available safety information on air carriers from Thailand does not support a decision to impose a ban or operational restrictions. In order to monitor the situation closely, consultations with the authorities from Thailand are to continue in accordance with Article 3(2) of Regulation (EC) No 473/2006. (114) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that there are at this stage no grounds for amending the Community list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Thailand. (115) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Thailand pursuant to Regulation (EU) No 965/2012. (116) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be obliged to take further action in accordance with Regulation (EC) No 2111/2005. Air carriers from Zambia (117) On 4 September 2015 the Zambia Civil Aviation Authority (ZCAA) provided the Commission with an update on the work relating to the Zambian safety action plan. This update shows that good progress has been made. However, certain actions are still in their final stages and have not been fully completed. In mutual agreement between the Commission and the ZCAA, it was decided to postpone an EU assessment visit to early 2016. (118) The ZCAA is expected to continue to work on the implementation of international safety standards. The Commission intends to make further preparations for an on-site assessment visit in early 2016 to verify the implementation of those standards in Zambia. (119) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that there are at this stage no grounds for amending the Community list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Zambia. (120) Regulation (EC) No 474/2006 should therefore be amended accordingly, (121) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: (1) Annex A is replaced by the text set out in Annex A to this Regulation; (2) Annex B is replaced by the text set out in Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 2015. For the Commission, On behalf of the President, Violeta BULC Member of the Commission (1) OJ L 344, 27.12.2005, p. 15. (2) Commission Regulation (EC) No 474/2006 of 22 March 2006 establishing the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (OJ L 84, 23.3.2006, p. 14). (3) Council Regulation (EEC) No 3922/1991 of 16 December 1991 on the harmonization of the technical requirements and administrative procedures in the field of civil aviation (OJ L 373, 31.12.1991, p. 4). (4) Commission Regulation (EC) No 473/2006 of 22 March 2006 laying down implementing rules for the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (OJ L 84, 23.3.2006, p. 8). (5) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down the technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council, OJ L 296, 25.10.2012, p. 1). (6) Commission Regulation (EU) No 452/2014 of 29 April 2014 laying down technical requirements and administrative procedures related to air operations of third country operators pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council, OJ L 133, 6.5.2014, p. 12). ANNEX A LIST OF AIR CARRIERS WHICH ARE BANNED FROM OPERATING WITHIN THE UNION, WITH EXCEPTIONS (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO airline designation number State of the Operator BLUE WING AIRLINES SRBWA-01/2002 BWI Suriname IRAQI AIRWAYS 001 IAW Iraq All air carriers certified by the authorities with responsibility for regulatory oversight of Afghanistan, including Islamic Republic of Afghanistan ARIANA AFGHAN AIRLINES AOC 009 AFG Islamic Republic of Afghanistan KAM AIR AOC 001 KMF Islamic Republic of Afghanistan PAMIR AIRLINES Unknown PIR Islamic Republic of Afghanistan SAFI AIRWAYS AOC 181 SFW Islamic Republic of Afghanistan All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, with the exception of TAAG Angola Airlines put in Annex B, including Republic of Angola AEROJET AO 008-01/11 TEJ Republic of Angola AIR GICANGO 009 Unknown Republic of Angola AIR JET AO 006-01/11-MBC MBC Republic of Angola AIR NAVE 017 Unknown Republic of Angola AIR26 AO 003-01/11-DCD DCD Republic of Angola ANGOLA AIR SERVICES 006 Unknown Republic of Angola DIEXIM 007 Unknown Republic of Angola FLY540 AO 004-01 FLYA Unknown Republic of Angola GIRA GLOBO 008 GGL Republic of Angola HELIANG 010 Unknown Republic of Angola HELIMALONGO AO 005-01/11 Unknown Republic of Angola MAVEWA 016 Unknown Republic of Angola SONAIR AO 002-01/10-SOR SOR Republic of Angola All air carriers certified by the authorities with responsibility for regulatory oversight of Benin, including Republic of Benin AERO BENIN PEA No 014/MDCTTTATP-PR/ANAC/DEA/SCS AEB Republic of Benin AFRICA AIRWAYS Unknown AFF Republic of Benin ALAFIA JET PEA No 014/ANAC/MDCTTTATP-PR/DEA/SCS Unknown Republic of Benin BENIN GOLF AIR PEA No 012/MDCTTP-PR/ANAC/DEA/SCS. BGL Republic of Benin BENIN LITTORAL AIRWAYS PEA No 013/MDCTTTATP-PR/ANAC/DEA/SCS. LTL Republic of Benin COTAIR PEA No 015/MDCTTTATP-PR/ANAC/DEA/SCS. COB Republic of Benin ROYAL AIR PEA No 11/ANAC/MDCTTP-PR/DEA/SCS BNR Republic of Benin TRANS AIR BENIN PEA No 016/MDCTTTATP-PR/ANAC/DEA/SCS TNB Republic of Benin All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Congo, including Republic of Congo AERO SERVICE RAC06-002 RSR Republic of Congo CANADIAN AIRWAYS CONGO RAC06-012 Unknown Republic of Congo EMERAUDE RAC06-008 Unknown Republic of Congo EQUAFLIGHT SERVICES RAC 06-003 EKA Republic of Congo EQUAJET RAC06-007 EKJ Republic of Congo EQUATORIAL CONGO AIRLINES S.A. RAC 06-014 Unknown Republic of Congo MISTRAL AVIATION RAC06-011 Unknown Republic of Congo TRANS AIR CONGO RAC 06-001 TSG Republic of Congo All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (DRC), including Democratic Republic of Congo (DRC) AIR FAST CONGO 409/CAB/MIN/TVC/0112/2011 Unknown Democratic Republic of Congo (DRC) AIR KASAI 409/CAB/MIN/TVC/0053/2012 Unknown Democratic Republic of Congo (DRC) AIR KATANGA 409/CAB/MIN/TVC/0056/2012 Unknown Democratic Republic of Congo (DRC) AIR TROPIQUES 409/CAB/MIN/TVC/00625/2011 Unknown Democratic Republic of Congo (DRC) BLUE AIRLINES 106/CAB/MIN/TVC/2012 BUL Democratic Republic of Congo (DRC) BLUE SKY 409/CAB/MIN/TVC/0028/2012 Unknown Democratic Republic of Congo (DRC) BUSY BEE CONGO 409/CAB/MIN/TVC/0064/2010 Unknown Democratic Republic of Congo (DRC) COMPAGNIE AFRICAINE D'AVIATION (CAA) 409/CAB/MIN/TVC/0050/2012 Unknown Democratic Republic of Congo (DRC) CONGO AIRWAYS 019/CAB/MIN/TVC/2015 Unknown Democratic Republic of Congo (DRC) DAKOTA SPRL 409/CAB/MIN/TVC/071/2011 Unknown Democratic Republic of Congo (DRC) DOREN AIR CONGO 102/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) GOMAIR 409/CAB/MIN/TVC/011/2010 Unknown Democratic Republic of Congo (DRC) KIN AVIA 409/CAB/MIN/TVC/0059/2010 Unknown Democratic Republic of Congo (DRC) KORONGO AIRLINES 409/CAB/MIN/TVC/001/2011 KGO Democratic Republic of Congo (DRC) MALU AVIATION 098/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) MANGO AIRLINES 409/CAB/MIN/TVC/009/2011 Unknown Democratic Republic of Congo (DRC) SERVE AIR 004/CAB/MIN/TVC/2015 Unknown Democratic Republic of Congo (DRC) SERVICES AIR 103/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) SWALA AVIATION 409/CAB/MIN/TVC/0084/2010 Unknown Democratic Republic of Congo (DRC) TRANSAIR CARGO SERVICES 409/CAB/MIN/TVC/073/2011 Unknown Democratic Republic of Congo (DRC) WILL AIRLIFT 409/CAB/MIN/TVC/0247/2011 Unknown Democratic Republic of Congo (DRC) All air carriers certified by the authorities with responsibility for regulatory oversight of Djibouti, including Djibouti DAALLO AIRLINES Unknown DAO Djibouti All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Equatorial Guinea CEIBA INTERCONTINENTAL 2011/0001/MTTCT/DGAC/SOPS CEL Equatorial Guinea CRONOS AIRLINES 2011/0004/MTTCT/DGAC/SOPS Unknown Equatorial Guinea PUNTO AZUL 2012/0006/MTTCT/DGAC/SOPS Unknown Equatorial Guinea TANGO AIRWAYS Unknown Unknown Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Eritrea, including Eritrea ERITREAN AIRLINES AOC No 004 ERT Eritrea NASAIR ERITREA AOC No 005 NAS Eritrea All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Afrijet and SN2AG put in Annex B, including Republic of Gabon AFRIC AVIATION 010/MTAC/ANAC-G/DSA EKG Republic of Gabon ALLEGIANCE AIR TOURIST 007/MTAC/ANAC-G/DSA LGE Republic of Gabon NATIONALE REGIONALE TRANSPORT (N.R.T) 008/MTAC/ANAC-G/DSA NRG Republic of Gabon SKY GABON 009/MTAC/ANAC-G/DSA SKG Republic of Gabon SOLENTA AVIATION GABON 006/MTAC/ANAC-G/DSA SVG Republic of Gabon TROPICAL AIR-GABON 011/MTAC/ANAC-G/DSA Unknown Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, with the exception of Garuda Indonesia, Airfast Indonesia, Ekspres Transportasi Antarbenua and Indonesia Air Asia, including Republic of Indonesia AIR BORN INDONESIA 135-055 Unknown Republic of Indonesia AIR PACIFIC UTAMA 135-020 Unknown Republic of Indonesia ALDA TRANS PAPUA 135-056 Unknown Republic of Indonesia ALFA TRANS DIRGANTATA 135-012 Unknown Republic of Indonesia ANGKASA SUPER SERVICES 135-050 LBZ Republic of Indonesia ASI PUDJIASTUTI 135-028 SQS Republic of Indonesia AVIASTAR MANDIRI 121-043 Unknown Republic of Indonesia AVIASTAR MANDIRI 135-029 VIT Republic of Indonesia BATIK AIR 121-050 BTK Republic of Indonesia CITILINK INDONESIA 121-046 CTV Republic of Indonesia DABI AIR NUSANTARA 135-030 Unknown Republic of Indonesia DERAYA AIR TAXI 135-013 DRY Republic of Indonesia DERAZONA AIR SERVICE 135-010 DRZ Republic of Indonesia DIRGANTARA AIR SERVICE 135-014 DIR Republic of Indonesia EASTINDO 135-038 ESD Republic of Indonesia ELANG LINTAS INDONESIA 135-052 Unknown Republic of Indonesia ELANG NUSANTARA AIR 135-053 Unknown Republic of Indonesia ENGGANG AIR SERVICE 135-045 Unknown Republic of Indonesia ERSA EASTERN AVIATION 135-047 Unknown Republic of Indonesia GATARI AIR SERVICE 135-018 GHS Republic of Indonesia HEAVY LIFT 135-042 Unknown Republic of Indonesia INDONESIA AIR ASIA EXTRA 121-054 Unknown Republic of Indonesia INDONESIA AIR TRANSPORT 121-034 IDA Republic of Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Republic of Indonesia JAYAWIJAYA DIRGANTARA 121-044 JWD Republic of Indonesia JOHNLIN AIR TRANSPORT 135-043 JLB Republic of Indonesia KAL STAR 121-037 KLS Republic of Indonesia KARTIKA AIRLINES 121-003 KAE Republic of Indonesia KOMALA INDONESIA 135-051 Unknown Republic of Indonesia KURA-KURA AVIATION 135-016 KUR Republic of Indonesia LION MENTARI AIRLINES 121-010 LNI Republic of Indonesia MARTABUANA ABADION 135-049 Unknown Republic of Indonesia MATTHEW AIR NUSANTARA 135-048 Unknown Republic of Indonesia MIMIKA AIR 135-007 Unknown Republic of Indonesia MY INDO AIRLINES 121-042 Unknown Republic of Indonesia NAM AIR 121-058 Unknown Republic of Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Republic of Indonesia NUSANTARA AIR CHARTER 121-022 SJK Republic of Indonesia PEGASUS AIR SERVICES 135-036 Unknown Republic of Indonesia PELITA AIR SERVICE 121-008 PAS Republic of Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Republic of Indonesia PURA WISATA BARUNA 135-025 Unknown Republic of Indonesia RIAU AIRLINES 121-016 RIU Republic of Indonesia SAYAP GARUDA INDAH 135-004 Unknown Republic of Indonesia SMAC 135-015 SMC Republic of Indonesia SRIWIJAYA AIR 121-035 SJY Republic of Indonesia SURYA AIR 135-046 Unknown Republic of Indonesia TRANSNUSA AVIATION MANDIRI 121-048 TNU Republic of Indonesia TRANSWISATA PRIMA AVIATION 135-021 TWT Republic of Indonesia TRAVEL EXPRESS AVIATION SERVICE 121-038 XAR Republic of Indonesia TRAVIRA UTAMA 135-009 TVV Republic of Indonesia TRI MG INTRA ASIA AIRLINES 121-018 TMG Republic of Indonesia TRIGANA AIR SERVICE 121-006 TGN Republic of Indonesia UNINDO 135-040 Unknown Republic of Indonesia WESTSTAR AVIATION INDONESIA 135-059 Unknown Republic of Indonesia WING ABADI AIRLINES 121-012 WON Republic of Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of Kazakhstan, with the exception of Air Astana, including Republic of Kazakhstan AIR ALMATY AK-0483-13 LMY Republic of Kazakhstan ATMA AIRLINES AK-0469-12 AMA Republic of Kazakhstan AVIA-JAYNAR / AVIA-ZHAYNAR AK-0467-12 SAP Republic of Kazakhstan BEK AIR AK-0463-12 BEK Republic of Kazakhstan BEYBARS AIRCOMPANY AK-0473-13 BBS Republic of Kazakhstan BURUNDAYAVIA AIRLINES KZ-01/001 BRY Republic of Kazakhstan COMLUX-KZ KZ-01/002 KAZ Republic of Kazakhstan EAST WING KZ-01/007 EWZ Republic of Kazakhstan EURO-ASIA AIR AK-0472-13 EAK Republic of Kazakhstan FLY JET KZ AK-0477-13 FJK Republic of Kazakhstan INVESTAVIA AK-0479-13 TLG Republic of Kazakhstan IRTYSH AIR AK-0468-13 MZA Republic of Kazakhstan JET AIRLINES KZ-01/003 SOZ Republic of Kazakhstan KAZAIR JET AK-0474-13 KEJ Republic of Kazakhstan KAZAIRTRANS AIRLINE AK-0466-12 KUY Republic of Kazakhstan KAZAVIASPAS AK-0484-13 KZS Republic of Kazakhstan PRIME AVIATION AK-0478-13 PKZ Republic of Kazakhstan SCAT KZ-01/004 VSV Republic of Kazakhstan ZHETYSU AIRCOMPANY AK-0470-12 JTU Republic of Kazakhstan All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including Kyrgyz Republic AIR BISHKEK (formerly EASTOK AVIA) 15 EAA Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic CENTRAL ASIAN AVIATION SERVICES (CAAS) 13 CBK Kyrgyz Republic HELI SKY 47 HAC Kyrgyz Republic AIR KYRGYZSTAN 03 LYN Kyrgyz Republic MANAS AIRWAYS 42 BAM Kyrgyz Republic S GROUP INTERNATIONAL (formerly S GROUP AVIATION) 45 IND Kyrgyz Republic SKY BISHKEK 43 BIS Kyrgyz Republic SKY KG AIRLINES 41 KGK Kyrgyz Republic SKY WAY AIR 39 SAB Kyrgyz Republic TEZ JET 46 TEZ Kyrgyz Republic VALOR AIR 07 VAC Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia. Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of Libya, including Libya AFRIQIYAH AIRWAYS 007/01 AAW Libya AIR LIBYA 004/01 TLR Libya BURAQ AIR 002/01 BRQ Libya GHADAMES AIR TRANSPORT 012/05 GHT Libya GLOBAL AVIATION AND SERVICES 008/05 GAK Libya LIBYAN AIRLINES 001/01 LAA Libya PETRO AIR 025/08 PEO Libya All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Mozambique, including Republic of Mozambique AMBASSADOR LDA MOZ-21 Unknown Republic of Mozambique CFM  TRABALHOS E TRANSPORTES AÃ REOS LDA MOZ-07 Unknown Republic of Mozambique COA  COASTAL AVIATION MOZ-15 Unknown Republic of Mozambique CPY  CROPSPRAYERS MOZ-06 Unknown Republic of Mozambique CRA  CR AVIATION LDA MOZ-14 Unknown Republic of Mozambique ETA  EMPRESA DE TRANSPORTES AÃ REOS LDA MOZ-04 Unknown Republic of Mozambique EVERETT AVIATION LDA MOZ-18 Unknown Republic of Mozambique HCP  HELICÃ PTEROS CAPITAL LDA MOZ-11 Unknown Republic of Mozambique INAER AVIATION MOZAMBIQUE LDA MOZ-19 Unknown Republic of Mozambique KAY  KAYA AIRLINES, LDA MOZ-09 KYY Republic of Mozambique LAM  LINHAS AÃ REAS DE MOÃ AMBIQUE S.A. MOZ-01 LAM Republic of Mozambique MAKOND, LDA MOZ-20 Unknown Republic of Mozambique MEX  MOÃ AMBIQUE EXPRESSO, SARL MEX MOZ-02 MXE Republic of Mozambique OHI  OMNI HELICÃ PTEROS INTERNATIONAL LDA MOZ-17 Unknown Republic of Mozambique SAF  SAFARI AIR LDA MOZ-12 Unknown Republic of Mozambique SAM  SOLENTA AVIATION MOZAMBIQUE, SA MOZ-10 Unknown Republic of Mozambique TTA  TRABALHOS E TRANSPORTES AÃ REOS LDA MOZ-16 TTA Republic of Mozambique All air carriers certified by the authorities with responsibility for regulatory oversight of Nepal, including Republic of Nepal AIR DYNASTY HELI. S. 035/2001 Unknown Republic of Nepal AIR KASTHAMANDAP 051/2009 Unknown Republic of Nepal BUDDHA AIR 014/1996 BHA Republic of Nepal FISHTAIL AIR 017/2001 Unknown Republic of Nepal GOMA AIR 064/2010 Unknown Republic of Nepal HIMALAYA AIRLINES 084/2015 Unknown Republic of Nepal MAKALU AIR 057A/2009 Unknown Republic of Nepal MANANG AIR PVT LTD 082/2014 Unknown Republic of Nepal MOUNTAIN HELICOPTERS 055/2009 Unknown Republic of Nepal MUKTINATH AIRLINES 081/2013 Unknown Republic of Nepal NEPAL AIRLINES CORPORATION 003/2000 RNA Republic of Nepal SAURYA AIRLINES 083/2014 Unknown Republic of Nepal SHREE AIRLINES 030/2002 SHA Republic of Nepal SIMRIK AIR 034/2000 Unknown Republic of Nepal SIMRIK AIRLINES 052/2009 RMK Republic of Nepal SITA AIR 033/2000 Unknown Republic of Nepal TARA AIR 053/2009 Unknown Republic of Nepal YETI AIRLINES DOMESTIC 037/2004 NYT Republic of Nepal All air carriers certified by the authorities with responsibility for regulatory oversight of Sao Tome and Principe, including Sao Tome and Principe AFRICA'S CONNECTION 10/AOC/2008 ACH Sao Tome and Principe STP AIRWAYS 03/AOC/2006 STP Sao Tome and Principe All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including Sierra Leone AIR RUM, LTD UNKNOWN RUM Sierra Leone DESTINY AIR SERVICES, LTD UNKNOWN DTY Sierra Leone HEAVYLIFT CARGO UNKNOWN Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD UNKNOWN ORJ Sierra Leone PARAMOUNT AIRLINES, LTD UNKNOWN PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD UNKNOWN SVT Sierra Leone TEEBAH AIRWAYS UNKNOWN Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Sudan, including Republic of Sudan ALFA AIRLINES 54 AAJ Republic of the Sudan ALMAJAL AVIATION SERVICE 15 MGG Republic of the Sudan BADR AIRLINES 35 BDR Republic of the Sudan BENTIU AIR TRANSPORT 29 BNT Republic of the Sudan BLUE BIRD AVIATION 11 BLB Republic of the Sudan DOVE AIRLINES 52 DOV Republic of the Sudan ELIDINER AVIATION 8 DND Republic of the Sudan FOURTY EIGHT AVIATION 53 WHB Republic of the Sudan GREEN FLAG AVIATION 17 Unknown Republic of the Sudan HELEJETIC AIR 57 HJT Republic of the Sudan KATA AIR TRANSPORT 9 KTV Republic of the Sudan KUSH AVIATION 60 KUH Republic of the Sudan MARSLAND COMPANY 40 MSL Republic of the Sudan MID AIRLINES 25 NYL Republic of the Sudan NOVA AIRLINES 46 NOV Republic of the Sudan SUDAN AIRWAYS 1 SUD Republic of the Sudan SUN AIR COMPANY 51 SNR Republic of the Sudan TARCO AIRLINES 56 TRQ Republic of the Sudan All air carriers certified by the authorities with responsibility for regulatory oversight of Zambia, including Zambia ZAMBEZI AIRLINES Z/AOC/001/2009 ZMA Zambia (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX B LIST OF AIR CARRIERS WHICH ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE UNION (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate ('AOC') Number ICAO airline designation number State of the Operator Aircraft type restricted Registration mark(s) and, when available, construction serial number(s) of restricted aircraft State of registry TAAG ANGOLA AIRLINES 001 DTA Republic of Angola All fleet with the exception of: 6 aircraft of type Boeing B777 and 4 aircraft of type Boeing B737-700. All fleet with the exception of: D2-TED, D2-TEE, D2-TEF, D2-TEG, D2-TEH, D2-TEI, D2-TBF, D2-TBG, D2-TBH, D2-TBJ. Republic of Angola AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP. All fleet with the exception of: D6-CAM (851336). Comoros AFRIJET BUSINESS SERVICE (2) 002/MTAC/ANAC-G/DSA ABS Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50, 2 aircraft of type Falcon 900. All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ; TR-AFR. Republic of Gabon NOUVELLE AIR AFFAIRES GABON (SN2AG) 003/MTAC/ANAC-G/DSA NVS Republic of Gabon All fleet with the exception of: 1 aircraft of type Challenger CL-601, 1 aircraft of type HS-125-800. All fleet with the exception of: TR-AAG, ZS-AFG. Republic of Gabon; Republic of South Africa IRAN AIR (3) FS100 IRA Islamic Republic of Iran All fleet with the exception of: 10 aircraft of type Airbus A300 and 2 aircraft of type Airbus A310. All fleet with the exception of: EP-IBA, EP-IBB, EP-IBC, EP-IBD, EP-IBG, EP-IBI, EP-IBJ, EP-IBS, EP-ICE, EP-ICF, EP-IBK, EP-IBL. Islamic Republic of Iran AIR KORYO GAC-AOC/KOR-01 KOR Democratic People's Republic of Korea All fleet with the exception of: 2 aircraft of type TU- 204. All fleet with the exception of: P-632, P-633. Democratic People's Republic of Korea AIR MADAGASCAR 5R-M01/2009 MDG Madagascar All fleet with the exception of: aircraft of type Boeing B737, aircraft of type ATR 72/42 and 3 aircraft of type DHC 6-300. All fleet with the exception of: aircraft within the Boeing B737 fleet, as mentioned on the AOC, aircraft within the ATR 72/42 fleet, as mentioned on the AOC; 5R-MGC, 5R-MGD, 5R-MGF. Republic of Madagascar (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Afrijet is only allowed to use the specific aircraft mentioned for its current level of operations within the Union. (3) Iran Air is allowed to operate to the Union using the specific aircraft under the conditions set out in Recital (69) of Regulation (EU) No 590/2010, OJ L 170, 6.7.2010, p. 15.